Luke, J.
The defendant was indicted and tried for the offense of assault with intent to murder, and was convicted of the offense of shooting at another. By motion for a new trial she assigned error upon the *276court’s failure to charge the jury the law of circumstantial evidence, and upon the charge on the defense of alibi. The person alleged to have been shot having testified positively that the defendant shot her, and the State’s case not depending wholly upon circumstantial evidence, it was not error (there being no request so to do) to fail to charge the law as to circumstantial evidence. See Nobles v. State, 127 Ga. 212 (56 S. E. 125). The charge on alibi was full and in accord with Ransom v. State, 2 Ga. App. 826 (59 S. E. 101), and cases cited. Por n'o reason assigned (there being evidence to authorize the verdict approved by the trial judge) was it error to overrule the motion for a new trial.
Decided October 14, 1919.
Conviction of sbooting at another; from Walker superior court— Judge Wright. May 2, 1919.
O. N. Chambers, Rosser & Shaw, for plaintiff in error.
C. H. Porter, solicitor-general, contra.

Judgment affirmed,.

Broyles, O. J., and Bloodworth, J., concur.